DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claim 24 is canceled and claims 12, 22 are amended and filed on 3/22/2021.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Ritchey on 4/1/2021.
The application has been amended as follows: 

In lines 32-33 of claim 12, “the bearing zones are located facing the gripping members provided on the hollow body” is changed to “the bearing zones of the one-piece piston are located facing the gripping members provided on the hollow body”.
In lines 35-36 of claim 12, “said bearing zones oriented at 90° to one another about the rod” is changed to “said bearing zones of the one-piece piston oriented at 90° to one another about the rod”.

Allowable Subject Matter
Claims 12-15, 17-23 are allowed.
As to claim 12, a syringe comprising: an elongate hollow body forming a reservoir, a one-piece piston comprising a head, a rod, a gripping member, and four ribs that connect said rod to said gripping member and wherein the gripping member of the one-piece piston comprises bearing zones for fingers of the user, the bearing zones of the one-piece piston are located facing the gripping members provided on the hollow body and comprise concave formations provided on the ribs on each side of the rod of the one-piece piston such that said concave formations form said bearing zones of the one-piece piston oriented at 90° to one another about the rod in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Lesch et al. (US. 20100211077A1) (“Lesch”) is the closest prior art of record. Even though Lesch discloses a syringe comprising: an elongate hollow body forming a reservoir, a one-piece piston comprising a head, a rod, a gripping member, Lesch fails to disclose four ribs that connect said rod to said gripping member and wherein the gripping member of the one-piece piston comprises bearing zones for fingers of the user, the bearing zones of the one-piece piston are located facing the gripping members provided on the hollow body and comprise concave formations provided on the ribs on each side of the rod of the one-piece piston such that said concave formations form said bearing zones of the one-piece piston oriented at 90° to one another about the rod .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments, see REMARK, filed 3/22/2021, with respect to adding the allowed subject matter to claim 12 have been fully considered and are persuasive.  The 103 rejection of claim 12 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783